[Cite as Young v. Young, 2022-Ohio-2535.]


STATE OF OHIO                   )                      IN THE COURT OF APPEALS
                                )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                )

DORIS E. YOUNG                                         C.A. No.      19CA011573

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
JAMES YOUNG                                            COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellee                                       CASE No.   13DR077076

                                DECISION AND JOURNAL ENTRY

Dated: July 25, 2022



        TEODOSIO, Judge.

        {¶1}    Doris E. Young appeals from the Lorain County Court of Common Pleas, Domestic

Relations Division’s judgment entry of divorce. We affirm.

                                                 I.

        {¶2}    In 2013, Doris E. Young filed a complaint for divorce against James R. Young.

The litigation of this matter has been long and contentious, involving multiple business entities,

multiple real properties, and allegations of financial misconduct. The trial of this matter was held

at various divided times over several years, with the trial court issuing a judgment entry of divorce

and its findings of fact and conclusions of law in October 2019. Ms. Young now appeals, raising

three assignments of error.

                                                 II.

                                  ASSIGNMENT OF ERROR ONE

        THE TRIAL COURT ERRED IN ITS DIVISION OF MARITAL PROPERTY.
                                                2


       {¶3}    Under her first assignment of error, Ms. Young assigns three separate errors

involving the division of marital property, which we shall review in the order presented.

       A. The trial court erred in finding economic misconduct.

       {¶4}    Ms. Young first argues the trial court erred in finding she had committed economic

misconduct under R.C. 3105.171(E)(4) and (5) because Mr. Young failed to establish economic

misconduct and the trial court incorrectly placed the burden on Ms. Young to disprove the

allegations of financial misconduct.

       {¶5}    R.C. 3105.171(F)(1)-(10) sets forth the factors the trial court shall consider when

making a division of marital property. Another consideration in the division of marital property

is financial misconduct by a spouse. See R.C. 3105.171(E)(4). When a spouse engages in financial

misconduct, the statute provides the trial court with discretion to “compensate the offended spouse

with a distributive award or with a greater award of marital property.” R.C. 3105.171(E)(4); Kita

v. Kita, 9th Dist. Summit No. 19256, 1999 WL 1068450, *3, (Nov. 24, 1999).

       {¶6}    R.C. 3105.171(E)(4) defines financial misconduct as including “the dissipation,

destruction, concealment, nondisclosure, or fraudulent disposition of assets.” As applied to the

division of marital property, “financial misconduct necessarily implicates wrongdoing such as one

spouse’s [intentional] interference with the other’s property rights or the offending spouse’s

profiting from the misconduct.” Tustin v. Tustin, 9th Dist. Summit No. 27164, 2015-Ohio-3454,

¶ 44. Thus, financial misconduct requires something more than just dishonest behavior.” Bucalo

v. Bucalo, 9th Dist. Medina No. 05CA0011-M, 2005-Ohio-6319, ¶ 30.            It also requires some

element of wrongful intent or scienter. Havrilla at ¶ 47. Wrongful scienter may be established

based on when the alleged financial misconduct occurred in relation to the filing and pendency of

the divorce or period of separation. Downey v. Downey, 9th Dist. Summit No. 23687, 2007-Ohio-
                                                 3


6294, ¶ 17. “[I]f the time frame of the alleged misconduct does not establish scienter, there must

be some other evidence that does establish it.” Orwick v. Orwick, 7th Dist. Jefferson No. 04 JE

14, 2005-Ohio-5055, ¶ 28. The burden of proving financial misconduct rests with the complaining

spouse. Palazzo v. Palazzo, 9th Dist. Summit Nos. 27932, 2016-Ohio-3041, ¶ 10.

       {¶7}    We note there has been some discrepancy in the caselaw as to the appropriate

standard of review:

       Some courts hold that a finding of financial misconduct, as well as the distributive
       award, is within the trial court's discretion. However, as a finding of financial
       misconduct is a legal determination, it must be supported by the weight of
       competent, credible evidence. We take this opportunity, therefore, to clarify the
       standard of review: While a trial court enjoys broad discretion in deciding whether
       to compensate one spouse for the financial misconduct of the other, the initial
       finding of financial misconduct must be supported by the manifest weight of the
       evidence.

Calkins v. Calkins, 11th Dist. Geauga No. 2014-G-3203 and 2014-G-3218, 2016-Ohio-1297, ¶ 17.

Thus, when reviewing whether a trial court erred in its finding regarding financial misconduct, this

court applies the manifest weight of the evidence standard. Palazzo v. Palazzo, 9th Dist. Summit

Nos. 27932, 2016-Ohio-3041, ¶ 11, citing Tustin at ¶ 43. Accordingly, before reversing such a

judgment, this Court “must determine whether the trier of fact, in resolving evidentiary conflicts

and making credibility determinations, clearly lost its way and created a manifest miscarriage of

justice.” Boreman v. Boreman, 9th Dist. Wayne No. 01CA0034, 2002-Ohio-2320, ¶ 10. In

weighing the evidence, we must always be mindful of the presumption in favor of the finder of

fact. Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 21. “Only in the exceptional

case, where the evidence presented weighs heavily in favor of the party seeking reversal, will the

appellate court reverse.” Boreman at ¶ 10.

       {¶8}    Ms. Young argues the trial court failed to state the specific nature, timeframe, and

amount of financial misconduct committed by Ms. Young and placed the burden on her to disprove
                                                4


any financial misconduct, rather than placing the burden upon Mr. Young to prove financial

misconduct.

       {¶9}    Contrary to Ms. Young’s assertion otherwise, we find nothing to suggest the trial

court applied the wrong burden of proof in this matter. Rather, the issue central to this argument

is whether the trial court failed to offer support for the conclusion that Mr. Young had met his

burden of proving financial misconduct.

       {¶10} The findings of the trial court in support of financial misconduct are as follows:

       During the course of the marriage the Plaintiff, Doris E. Young, owned and
       operated other businesses which were not disclosed to the Defendant, James Young,
       including Westwood Properties, Inc. The Plaintiff, Doris E. Young, utilized her
       ownership of Westwood Properties, Inc. to conceal substantial funds from the
       Defendant, James Young, during their marriage. The use of the name “Westwood”
       was specifically designed by the Plaintiff, Doris E. Young, to conceal income and
       assets from the Defendant, James Young. Plaintiff, Doris E. Young, would use the
       name of “Westwood” to shield and hide activities to imply to the Defendant, James
       Young, that she was engaging in activities for the benefit of Westwood Elderly
       Care, Inc. * * * The Plaintiff, Doris E. Young’s testimony was evasive, false and
       decidedly misleading regarding her actions in her dealings with her husband.

       ***

       The Plaintiff, Doris E. Young, through the businesses has issued K-1’s to the
       Defendant, James Young, indicating that substantial funds and distributions were
       made to the Defendant, James Young. The testimony and evidence revealed that
       the Defendant, James Young, did not receive the distributions set forth in the K-
       1’s.

       ***

       Throughout these proceedings, the Plaintiff, Doris E. Young, has exercised sole
       control over the parties’ marital businesses and income. The Plaintiff, Doris E.
       Young, has utilized substantial funds from the businesses to pay a substantial
       income to herself and her son, Roger Rollins, and to pay her own personal expenses,
       including but not limited to her taxes, cell phone, car payment, spousal support
       obligations, and attorney fees associated with these proceedings. * * * While the
       Plaintiff, Doris E. Young, substantially increased her salary, received numerous
       distributions and utilized corporate funds for the payment of her own personal
       expenses, the Plaintiff, Doris E. Young, did not disburse any funds to the
       Defendant, James Young.
                                          5



***

The evidence and testimony further revealed that the Plaintiff, Doris E. Young,
made misrepresentations to this Court concerning the financial income and
expenses of the marital businesses. Based upon the misrepresentation of the
Plaintiff, Doris E. Young, this Court issued Orders granting her authority and
control of the marital businesses.

***

The Plaintiff, Doris E. Young, systematically mislead this Court and other Courts
to give her control of the business entities. The Plaintiff, Doris E. Young, used the
control of the business entities to lo[o]t said entities for her personal gains and to
the severe detriment of the Defendant, James Young.

***

The Court specifically draws a negative inference that is unfavorable to the
Plaintiff, Doris E. Young, on the fact that she failed to offer credible evidence
justifying her operation of the marital businesses and where all the funds generated
by the businesses have been spent and/or sequestered.

***

The totality of the evidence that was presented to this Court during trial indicates
that the Plaintiff, Doris E. Young, engaged in a systematic course of conduct to
purposely dissipate, destroy, conceal and fraudulently dispose of marital assets all
to the irreparable harm of the Defendant, James Young. The Court finds that the
activities of the Plaintiff, Doris E. Young, were inappropriate, and unequivocally
constitute economic misconduct as enumerated and provided in Ohio Revised Code
Section 3105.171(E)(4) and (5).

***

The Court finds that the Plaintiff, Doris E. Young, engaged in financial misconduct
including but not limited to the dissipation, destruction, concealment and fraudulent
disposition of assets.

***

The Plaintiff, Doris E. Young, throughout these proceedings concealed and
dissipated funds from the marital businesses for her personal gain, all to the
irreparable harm of the Defendant, James Young.
                                                 6


       {¶11} We further note that the trial court made additional findings as to the credibility of

the witnesses, indicating that that Ms. Young “willfully and wantonly misled [the court] on

numerous occasions during the trial in this matter and committed gross misrepresentations during

her testimony.” The trial court found that Ms. Young’s testimony “was dishonest and not

credible.”

       {¶12} The findings made by the trial court were supported by substantial evidence of

financial misconduct on the part of Ms. Young. When directly asked by the trial court whether

she had lied to her husband about the business known as Westwood Properties, Inc. for a period

of five years, she responed: “Yes, I kept it from him, yes.” When asked “You were making all this

money and lying about it, correct, ma’am?” she responded: “By omission, yes.” The evidence

does not weigh heavily in favor of Ms. Young, nor did the trial court clearly lose its way to create

a manifest miscarriage of justice.

       B. The trial court abused its discretion in awarding [Mr. Young] everything without
       first determining what amount would be equitable to compensate [Mr. Young].

       {¶13} Ms. Young next argues the trial court erred in its award for financial misconduct to

Mr. Young because it failed to determine the amount that would compensate him for any financial

misconduct. It is Ms. Young’s contention that such an amount should make the aggrieved party

whole, essentially arguing that there must be a valuation of damages to determine a fair

compensation.

       {¶14} R.C. 3105.171 governs the division of marital property, and provides, in pertinent

part: “If an equal division of marital property would be inequitable, the court shall not divide the

marital property equally but instead shall divide it between the spouses in the manner the court

determines equitable.” R.C. 3105.171(C)(1). “If a spouse has engaged in financial misconduct,

including, but not limited to, the dissipation, destruction, concealment, nondisclosure, or
                                                 7


fraudulent disposition of assets, the court may compensate the offended spouse with a distributive

award or with a greater award of marital property.” R.C. 3105.171(E)(4). “The court may issue

any orders under this section that it determines equitable * * *.” R.C. 3105.171(J).

        {¶15} This Court has specifically noted: “R.C. 3105.171(E)(3) permits the trial court to

make a distributive award from separate assets where a spouse has engaged in financial

misconduct, including the dissipation, concealment, or fraudulent disposition of assets. The trial

court has broad discretion to determine whether a distributive award is equitable and appropriate.”

Helms v. Helms, 9th Dist. Summit No. 18142, 1997 WL 576385, *4, fn.1 (Sept. 10, 1997). See

also Gentile v. Gentile, 8th Dist. Cuyahoga No. 97971, 2013-Ohio-1338, 2013 WL 1384891, ¶

55; Tilmant v. Tilmant, 5th Dist. Knox No. 2004CA000024, 2005-Ohio-5939, 2005 WL 2981841,

¶ 21.

        {¶16} The trial court’s findings of fact and conclusions of law provided:

        The Court concludes, as set forth in the Findings of Fact set forth above, that the
        Plaintiff, Doris E. Young, engaged in gross financial misconduct including the
        dissipation, destruction, concealment and fraudulent disposition of assets. Due to
        the financial misconduct of the Plaintiff, Doris E. Young, the Defendant, James
        Young shall receive the real property located at 1288 Dogwood Drive, Orrville,
        Ohio 44667 and the “Rittman Lots”; and fifty percent (50%) of the wages of
        Plaintiff, Doris E. Young and one hundred percent (100%) of the distributions
        which he did not receive during the litigation.
        * * * The economic misconduct by the Plaintiff, Doris E. Young, justifies this
        Court awarding to the Defendant, James Young, the real property located at 1288
        Dogwood Drive, Orrville, Ohio 44667 and the “Rittman Lots”. Defendant, James
        Young, shall also receive * * * (60%) of the sale proceeds of the business entities.

        {¶17} We find no requirement for the trial court to determine a valuation of damages in

setting the amount of its distributive award for financial misconduct. Rather, the trial court is

afforded broad discretion to determine an award that is equitable and appropriate. The trial court

set forth findings of pervasive misconduct as enumerated above in support of its distributive award.
                                                  8


Under the unique circumstances of this case, we cannot conclude that the trial court’s award was

arbitrary, unreasonable, or unconscionable as to connote an abuse of discretion.

       C. The trial court also erred in ordering marital property to be transferred under
       Rule 11.

       {¶18} Ms. Young further argues that the trial court erred in ordering her to transfer the

Dogwood residence and the Rittman Lots to her husband as a Civ.R. 11 sanction.

       {¶19} Even if we were to assume the trial court erred in applying Civ.R. 11, “[u]nder Rule

61 of the Ohio Rules of Civil Procedure, harmless errors are to be disregarded.” Oak Park Mgt.

Corp. v. Via, 9th Dist. Wayne No. 07CA0022, 2008-Ohio-2493, ¶ 5. “No error in either the

admission or the exclusion of evidence and no error or defect in any ruling or order or in anything

done or omitted by the court or by any of the parties is ground for granting a new trial or for setting

aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless

refusal to take such action appears to the court inconsistent with substantial justice. The court at

every stage of the proceeding must disregard any error or defect in the proceeding which does not

affect the substantial rights of the parties.” Civ.R. 61.

       {¶20} Because the award was properly made as a distributive award for financial

misconduct, we disregard any error in the trial court’s application of Civ.R. 11 as harmless.

       {¶21} Ms. Young’s first assignment of error is overruled.
                                                  9


                                ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED IN APPOINTING A MEDIATOR TO ENFORCE
       THE TERMS AND CARRY OUT ITS DIVISION OF PROPERTY ORDER.

       {¶22} In her second assignment of error, Ms. Young argues the trial court erred by

appointing a mediator who was given the powers of a receiver, even though no motion for a

receiver was pending and no factors under R.C. 2735.01 regarding the appointment of a receiver

were present.

       {¶23} In the judgment entry of divorce, the trial court ordered the immediate sale of the

couple’s businesses and further ordered: “The Court’s mediator/arbitrator Terri Lastovka shall

continue in her role as a mediator/arbitrator and she shall facilitate the sale of the businesses.” The

trial court further ordered that it’s prior order “of August 22, 2018 (appointment and duties of Terri

Lastovka) * * * shall remain in full force and effect. The trial court’s order of August 22, 2018,

provided: “Terri Lastovka is appointed as arbitrator, for the limited purpose of resolving

differences between the parties relating to the daily operations of their businesses during the

pendency of their divorce.”

       {¶24} To the extent that Ms. Young objects to the retention of Ms. Lastovka in her role

as a mediator or arbitrator of disputes between the parties in the judgment entry of divorce we

conclude she has forfeited this argument in light of the trial court’s order of August 22, 2018,

which appointed Ms. Lastovka to resolve differences between the parties relating to the operations

of their businesses. Ms. Young did not object to Ms. Lastovka’s appointment under the August 22,

2018 entry and even submitted her own proposed order with language appointing Ms. Lastovka to

resolve disputes with respect to the business decisions of the companies prior to the court’s August

22, 2018 order. We do not find it a sustainable argument by appellant to now argue that the trial

court erred by doing the very thing that appellant proposed it do. Furthermore, subsequent to the
                                                 10


trial court’s August 22, 2018, Ms. Young took no steps to remedy any perceived wrong by filing

a motion to remove or some such similar measure.

       {¶25} We also disagree with Ms. Young’s contention that the judgment entry of divorce

granted Ms. Lastovka authority such that she became a “de facto” receiver. Generally, a receiver

is appointed in a business setting to manage the affairs of a corporation when it is dissolved. See

R.C. 2735.01(A)(6); R.C. 2735.01(C). The powers of a receiver are enumerated under R.C.

2735.04(B):

       Under the control of the court that appointed the receiver as provided in section
       2735.01 of the Revised Code, the receiver may do any of the following:

       (1) Bring and defend actions in the receiver's own name as receiver;

       (2) Take and keep possession of real or personal property;

       (3) Collect rents and other obligations, and compromise demands;

       (4) Enter into contracts, including, but not limited to contracts of sale, lease, or, so
           long as existing lien rights will not be impacted, contracts for construction and
           for the completion of construction work;

       (5) Sell and make transfers of real or personal property;

       (6) Execute deeds, leases, or other documents of conveyance of real or personal
           property;

       (7) Open and maintain deposit accounts in the receiver’s name;

       (8) Generally do any other acts that the court authorizes.

We find nothing in the language of the trial court’s judgment entry of divorce that grants the

powers of receivership to Ms. Lastovka. Furthermore, Ms. Young has not pointed to any actions

committed by Ms. Lastovka that would call into question the overstepping of her role.

       {¶26} Ms. Young’s second assignment of error is overruled.
                                                 11


                               ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ERRED IN SANCTIONING APPELLANT AND
       ORDERING APPELLANT TO PAY APPELLEE’S ATTORNEY FEES IN
       FULL.

       {¶27} In her third assignment of error, Ms. Young argues the trial court erred in

sanctioning her by ordering her to pay Mr. Young’s attorney fees in full under R.C. 3105.73 and

Civ.R. 11.

       {¶28} R.C. 3105.73(A) provides:

       In an action for divorce, dissolution, legal separation, or annulment of marriage or
       an appeal of that action, a court may award all or part of reasonable attorney’s fees
       and litigation expenses to either party if the court finds the award equitable. In
       determining whether an award is equitable, the court may consider the parties’
       marital assets and income, any award of temporary spousal support, the conduct of
       the parties, and any other relevant factors the court deems appropriate.

       {¶29} “‘Because a court addresses an award of attorney fees through equitable

considerations, a trial court properly can consider the entire spectrum of a party’s actions, so long

as those actions impinge upon the course of the litigation.’” Grosse v. Grosse, 9th Dist. Summit

No. 27159, 2014-Ohio-5642, ¶ 9, quoting Padgett v. Padgett, 10th Dist. Franklin No. 08AP-269,

2008-Ohio-6815, ¶ 17. A trial court is under no obligation to engage in any examination balancing

of the parties’ conduct and needs only to find that the award was equitable. Kim v. Kim, 9th Dist.

Summit No. 28684, 2020-Ohio-22, ¶ 48.

       {¶30} A trial court has broad discretion in considering an award of attorney fees, and an

award will only be reversed upon an abuse of the trial court’s discretion. Guziak v. Guziak, 80

Ohio App.3d 805, 816 (9th Dist.1992). An abuse of discretion is more than an error of judgment;

it means that the trial court was unreasonable, arbitrary, or unconscionable in its ruling. Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219 (1983). When applying this standard, a reviewing court is
                                                12


precluded from simply substituting its own judgment for that of the trial court. Pons v. Ohio State

Med. Bd., 66 Ohio St.3d 619, 621 (1993).

       {¶31} The trial court awarded all attorney fees to Mr. Young under R.C. 3105.73,

determining the amount of $483,842.36 to be reasonable, necessary, and appropriate. The trial

court found that Ms. Young had frustrated and inhibited the adjudication of the matter by

repeatedly providing false testimony and refusing to account for marital income and assets. It

found that her strategy had been to force a trial by ambush and to conceal the true income and

value of the marital business, and that it was her very conduct that caused Mr. Young to incur

substantial attorney fees and expenses while she used corporate funds for the payment of her

personal attorneys. The court further determined that Ms. Young had intentionally obstructed the

discovery process and caused unnecessary delays in the proceedings, including, on three separate

occasions, agreeing to sell the marital businesses and then recanting.

       {¶32} Ms. Young lists multiple reasons as to why she believes the award of attorney fees

is not justified. She argues that she has already been held in contempt; it is unclear what bearing

this would have on the issue of attorney fees. She argues that because she agreed to pay

$100,000.00 in attorney fees to Mr. Young, she should not have to pay the balance; no rationale is

given for this assertion. She argues that she was not the only party that caused delay in the

proceedings, and Mr. Young had filed motions for continuances and moved to disqualify her

counsel; as we have previously observed: the trial court was not obligated to engage in any

examination balancing of the parties’ conduct and needed only to find that the award was equitable.

Kim at ¶ 48.

       {¶33} Ms. Young also suggests that the trial court was biased against her but fails to

develop any argument in this regard other than noting that the trial court believed Ms. Young
                                                  13


lacked empathy for her husband. Ms. Young has failed to show that the trial court’s view of her

was the result of some bias rather than the result of her misconduct.

       {¶34} Ms. Young further suggests that the trial court “failed to conduct an appropriate

reasonableness analysis,” but fails to provide this court with any argument as to why the trial

court’s analysis was not appropriate and fails to offer citation to any authority on which she may

rely. See App.R. 16(A)(7) (requiring “citations to the authorities, statutes, and parts of the record

on which appellant relies.”); accord Loc.R. 7(B)(7). “It is an appellant's duty to demonstrate his

assigned error through an argument that is supported by citations to legal authority and facts in the

record * * *.” McDonald's USA, LLC v. Lorain Cty. Bd. of Revision, 9th Dist. Lorain No.

18CA011279, 2019-Ohio-4217, ¶ 34.

       {¶35} Finally, Ms. Young also argues the trial court erred in awarding attorney fees under

Civ.R. 11.

       {¶36} Our analysis under Part C of Assignment of Error One is similarly applicable here.

Even if we were to assume the trial court erred in applying Civ.R. 11, “[u]nder Rule 61 of the Ohio

Rules of Civil Procedure, harmless errors are to be disregarded.” Oak Park Mgt. Corp. v. Via, 9th

Dist. Wayne No. 07CA0022, 2008-Ohio-2493, ¶ 5. “No error in either the admission or the

exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted

by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict

or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such

action appears to the court inconsistent with substantial justice. The court at every stage of the

proceeding must disregard any error or defect in the proceeding which does not affect the

substantial rights of the parties.” Civ.R. 61.
                                                 14


       {¶37} Because the award of attorney fees was properly made under R.C. 3105.73(A), we

disregard any error in the trial court’s application of Civ.R. 11 as harmless error.

       {¶38} Ms. Young’s third assignment of error is overruled.

                                                 III.

       {¶39} Ms. Young’s three assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas, Domestic Relations Division is affirmed.

                                                                                 Judgment affirmed.



       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        THOMAS A. TEODOSIO
                                                        FOR THE COURT


HENSAL, J.
CARR, P. J.
CONCUR
                                        15



APPEARANCES:

SCOTT M. ZURAKOWSKI, OWEN J. RARRIC, and ANDREW R. BURTON, Attorneys at Law,
for Appellant.

JOSEPH G. STAFFORD and NICOLE A. CRUZ, Attorneys at Law, for Appellee.